Emma Molina on Behalf of
                                                                       the Est




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 15, 2014

                                  No. 04-14-00289-CV

LEGEND OAKS – SOUTH SAN ANTONIO d/b/a Legend Oaks Healthcare and Rehab. Ctr. –
                          South San Antonio,
                              Appellant

                                            v.

               Emma MOLINA on Behalf of the Est of Adella Rocamontes,
                                  Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-17554
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
    The Appellee’s Unopposed Second Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on August 25, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court